Citation Nr: 1615737	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left shoulder (a left shoulder disability).

2.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the January 2014 Substantive Appeal, the Veteran requested a hearing by live videoconference (Videoconference Board hearing).  The Veteran did not appear at the Videoconference Board hearing, which was scheduled for November 25, 2015.  He did not present good cause for not appearing, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran did not sustain a left shoulder injury or disease during active service.

2.  Symptoms of left shoulder degenerative joint disease were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

3.  The currently diagnosed left shoulder degenerative joint disease is not related to an in-service injury, disease, or event.

4.  The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a compensable dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in February 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a left shoulder and dental disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2011 letter also included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  In this regard, the Veteran identified outstanding private dental treatment records.  In February and October 2011 letters, the RO attempted to obtain these records from the dental provider identified by the Veteran; however, no response was received pursuant to either request and the Veteran has not otherwise provided copies of these records.  Hence, VA has fulfilled the duty to assist in obtaining such records.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).

The Veteran has not been afforded a VA medical examination with respect to the claims of service connection for left shoulder and dental disorders.  In this case, because the weight of the evidence demonstrates that the Veteran did not sustain injury to, or disease of, the left shoulder or teeth in service, and left shoulder degenerative joint disease had its onset years after service separation, there is no duty to provide a VA medical examination.  The Veteran himself has not endorsed in-service dental trauma.  Additionally, the Board finds that the weight of the evidence demonstrates no chronic symptoms in service and no continuity of symptoms of left shoulder degenerative joint disease since service separation.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims of service connection for left shoulder and dental disorders because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of the issues of left shoulder degenerative joint disease and a dental disorder for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case regarding the claims of left shoulder and dental disorders because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeals adjudicated herein.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals of service connection for left shoulder degenerative joint disease and a dental disorder.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Degenerative joint disease (as arthritis) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pyorrhea or periodontitis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Shoulder Degenerative Joint Disease

The Veteran at least implicitly contends that current left shoulder arthritis is related to service; however, the Veteran has not identified a specific injury, disease, or event of the left shoulder during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence of record demonstrates that the Veteran has currently diagnosed left shoulder arthritis.  X-ray results from a November 2010 VA outpatient report indicated that the Veteran has degenerative joint disease of the left shoulder.

The Board next finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the left shoulder in service.  In this case, service treatment records do not reflect a diagnosis of left shoulder arthritis and the Veteran did not experience symptoms consistent with left shoulder arthritis in service, and the Veteran has not contended or provided evidence that there was any in-service left shoulder injury or disease.  Further, left shoulder arthritis symptoms were not chronic in service, left shoulder arthritis symptoms have not been continuous since service separation, and left shoulder arthritis did not manifest within one year of service separation, including to a compensable degree.  See 
38 C.F.R. § 3.309(a) (including degenerative joint disease as a "chronic" disease of arthritis to warrant application of 38 C.F.R. § 3.303(b) presumptions).

Regarding the theory of direct service connection, the Board finds that left shoulder arthritis is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which left shoulder arthritis could be related.  See Bardwell, 24 Vet. App. at 40.  Post-service treatment records do not include any medical opinions regarding a connection between the current left shoulder arthritis and service.  The Veteran himself has not indicated that the left shoulder arthritis is or may be related to any specific injury, disease, or event in service.

To the extent that the Veteran has at least implicitly asserted that the current left shoulder disability is causally related to service, under the facts of this case that include no in-service left shoulder injury or disease and no chronic or continuous shoulder symptoms, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex left shoulder arthritis disability.  The etiology of the arthritis disability is a medical etiological question dealing with the origin and progression of the Veteran's musculoskeletal system, and arthritis is diagnosed primarily on objective clinical findings, including X-ray findings and specialized testing.  There are multiple possible etiologies of arthritis, and arthritis has overlapping symptoms with other disorders, so that the ability to different the etiology of common symptoms between arthritis and other possible disorders would be required.  Thus, while the Veteran is competent to relate some symptoms of a left shoulder disability that he experienced at any time, including pain, he is not competent to opine on whether there is a link between the current, specifically diagnosed left shoulder disability and active service, because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current left shoulder degenerative joint disease and active duty service, including no credible evidence of chronic symptoms of left shoulder arthritis in service, of left shoulder arthritis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of left shoulder arthritis since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left shoulder degenerative joint disease, including presumptively as a chronic disease, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder

The Veteran seeks service connection for a dental disorder, claimed as pyorrhea or periodontitis.  In the November 2010 service connection claim, the Veteran wrote, "pyorrhea - mercury fillings."  He has made no specific contentions regarding the claim; however, the RO construed the November 2010 claim as a contention that the pyorrhea is linked to mercury fillings the Veteran received during service.

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

The significance for veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  That is, in addition, a veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).  Such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a noncompensable dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).  In this regard, in an unappealed January 1959 decision, the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment was denied.

Upon review of the evidence of record, lay and medical, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment dental records document extensive complaints and treatment.  Regardless, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, there is no evidence of record that there is loss of teeth due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a 

dental disability for which service connection may be granted, the appeal of service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for degenerative joint disease of the left shoulder is denied.

Service connection for a dental disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


